DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02 Feb 2022 has been entered.  Claims 1-30 are pending in the application.  Claims 15 and 30 are currently amended.  Applicant’s amendment to Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 07 Oct 2021.
Response to Arguments
Applicant's arguments filed 18 Jan 2022 have been fully considered but they are not fully persuasive.
Applicant asserts that Berthon-Jones (U.S. Patent 5704345) fails to anticipate claim 16 (Pg. 8-11). Specifically applicant argues that Berthon-Jones fails to teach the determining of patency from “the shape of a waveform of the respiratory flow rate signal in response to at least one of the one or more probe breaths.” As an initial matter Examiner finds that light of applicant’s arguments the claim terminology of “probe breath” has been reconsidered. It is found that the statement in the prior Office action that “[t]he term “probe breath” is used in the specification in reference to a machine breath which is delivered during an apnea” was too broad in scope. Rather, a more careful review of the specification indicates the term “probe breath” as being a backup breath delivered in the absence of spontaneous triggering during an apnea state which is of a distinct nature from standard machine ventilation breaths (¶¶0275-0277). With this updated understanding of claim terminology in mind Examiner acknowledges the 
The particular portions of Berthon-Jones which are still readable on the instant claims relate to the externally induced oscillation technique (Figs. 12a-14; Col. 14, Ln. 48 – Col. 15, Ln. 30). Applicant’s arguments in that direction are presented on Pg. 10-11. Applicant argues that tests for amplitude of the airflow signal in response to the oscillations is not an evaluation of a shape of a waveform of the flow rate signal. Examiner respectfully disagrees. Berthon-Jones has a particular interest in how the induced pressure oscillation does or does not result in changes to a shape of the waveform signal. When the induced pressure oscillation does cause a corresponding modulation in the respiratory air flow signal, which is a shape of the waveform of the flow rate signal, an open airway is determined as the airway’s patency (Fig. 12a; Col. 14, Ln. 56 – Col. 15, Ln. 2). When instead the induced pressure oscillation does not cause a corresponding modulation in the respiratory air flow signal, which is a different shape of the waveform of the flow rate signal, a closed airway is determined as the airway’s patency (Fig. 13a; Col. 15, Ln. 3-8). The prior rejection of claim 16 under 35 U.S.C. 102(a)(1) is thus maintained.
Examiner notes there was a discussion with TQAS Andrew Gilbert as to whether amended claims 15 and 30 might be improper single means claims, as discussed in MPEP 2164.08(a) and 2181. It was decided that those claims do not appear to constitute single means claims. However, Examiner would be willing to withdraw the 35 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (claims 15 and 30) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “means for delivering a ventilation therapy through a patient interface to a patient, the ventilation therapy having a base pressure and a pressure support” is best understood from the instant specification as at least: pressure generator 4140 and associated programming which controls delivery at a base pressure and a pressure support.
The corresponding structure for the “means for generating a signal representative of respiratory flow rate of the patient” is best understood from the instant specification as at least: flow rate sensor 4274 (¶¶0135-0136, 0257).
The corresponding structure for the “means for detecting an apnea from the respiratory flow rate signal” is best understood from the instant specification as at least: apnea detection algorithm 4325 which is executed by central controller 4230 (¶¶0117, 0257).
The corresponding structure for the “means for delivering one or more probe breaths to the patient during the apnea” is best understood from the instant specification as at least: pressure generator 4140 and associated programming which controls delivery of probe breaths (¶0032).

The corresponding structure for the “means for computing an effective duration of the apnea based on the patency of the airway” is best understood from the instant specification as at least: apnea detection algorithm 4325 which is executed by central controller 4230 (¶0316).
The corresponding structure for the “means for adjusting a set point for the base pressure of the ventilation therapy in response to the apnea based on the effective duration of the apnea” is best understood from the instant specification as at least: therapy parameter determination algorithm 4329 (¶¶0318-0319).
The corresponding structure for the “means for delivering a flow of air at positive pressure to an airway of a patient through a patient interface” is best understood from the instant specification as at least: pressure generator 4140 and associated programming which controls delivery at positive pressure.
The corresponding structure for the “means for generating a signal representative of respiratory flow rate of the patient” is best understood from the instant specification as at least: flow rate sensor 4274 (¶¶0135-0136, 0257).
The corresponding structure for the “means for delivering one or more probe breaths to the patient during an apnea of the patient” is best understood from the instant 
The corresponding structure for the “means for determining patency of the airway from a waveform of the respiratory flow rate signal during the apnea” is best understood from the instant specification as at least: airway patency determination algorithm 4327 which is executed by central controller 4230 (¶0279).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16, 23-26, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthon-Jones (U.S. Patent 5704345).
Regarding claim 16, Berthon-Jones discloses a method of determining patency of the airway during an apnea of a patient (Figs. 12a-14; Col. 14-15), the method comprising: controlling a pressure generator to deliver one or more probe breaths to the patient during the apnea (Figs. 12a & 13a time of “externally induced oscillations” between dashed lines; Col. 14, Ln. 48 – Col. 15, Ln. 30); and determining patency of the airway from a signal representative of respiratory flow rate of the patient during the apnea (Fig. 12a – “open airway”, Fig. 13a – “closed airway”, Col. 14, Ln. 56 – Col. 15, Ln. 8), wherein the determining is dependent on the shape of a waveform of the respiratory flow rate signal in response to at least one of the one or more probe breaths (frequency differentiation during induced oscillations in Fig. 12a with visible oscillations in flow waveform between dashed lines vs. Fig. 13a with flat flow waveform between dashed lines). Various terms found in the instant claims are identified in the glossary and their defined meanings are applied to the interpretation of the claims (e.g. “patency”). The term “probe breath” is used in the specification in reference to a backup breath delivered in the absence of spontaneous triggering during an apnea state which is of a distinct nature from standard machine ventilation breaths (¶¶0275-0277).
Regarding claim 23, Berthon-Jones discloses determining the patency further comprises: computing an indicator of the size of the respiratory flow rate in response to 
Regarding claim 24, Berthon-Jones discloses determining the patency comprises determining the airway to be closed if the computed indicator is below a lower threshold (Col. 15, Ln. 25-27).
Regarding claim 25, Berthon-Jones discloses the lower threshold is based on a pressure support of ventilation therapy being delivered to the patient (Col. 15, Ln. 28-30).
Regarding claim 26, Berthon-Jones discloses determining the patency comprises determining the airway to be open if the computed indicator is above an upper threshold (Col. 15, Ln. 25-27).
Regarding claim 29, Berthon-Jones discloses an apparatus (e.g. Figs. 2 & 16; Col. 7-8 & 16) for treating a respiratory disorder in a patient, comprising: a pressure generator (Fig. 2 #34; Col. 7 – CPAP) configured to deliver a flow of air at positive pressure to an airway of the patient through a patient interface; a sensor (Fig. 2 #50; Col. 7, Ln. 65 – Col. 8, Ln. 3) configured to generate a signal representative of respiratory flow rate of the patient; and a controller (Fig. 2 #62; Col. 8) configured to: control the pressure generator to deliver ventilation therapy through the patient interface (Col. 8, Ln. 18-23); control the pressure generator to deliver one or more probe breaths to the patient during an apnea of the patient (Figs. 12a & 13a time of “externally induced oscillations” between dashed lines; Col. 14, Ln. 48 – Col. 15, Ln. 30); and determine patency of the airway from a waveform of the respiratory flow rate signal during the 
Regarding claim 30, Berthon-Jones discloses a respiratory therapy system (e.g. Figs. 2 & 16; Col. 7-8 & 16) comprising means for: delivering a flow of air at positive pressure to an airway of a patient through a patient interface (Fig. 2 #34; Col. 7 – CPAP); generating a signal representative of respiratory flow rate of the patient (Fig. 2 #50; Col. 7, Ln. 65 – Col. 8, Ln. 3); delivering one or more probe breaths to the patient during an apnea of the patient (Figs. 12a & 13a time of “externally induced oscillations” between dashed lines; Col. 14, Ln. 48 – Col. 15, Ln. 30); and determining patency of the airway from a waveform of the respiratory flow rate signal during the apnea (Fig. 12a – “open airway”, Fig. 13a – “closed airway”, Col. 14, Ln. 56 – Col. 15, Ln. 8), wherein the determining is dependent on the shape of the respiratory flow rate waveform in response to at least one of the probe breaths (frequency differentiation during induced oscillations in Fig. 12a with visible oscillations in flow waveform between dashed lines vs. Fig. 13a with flat flow waveform between dashed lines). Various terms found in the .
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17-22 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 2, and 15, the claims remain allowed over the prior art for the same reasons as discussed in the preceding Office action.
Regarding claims 17, 22, and 27, the claims remain allowable over the prior art for the same reasons as discussed in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785